Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
  154526(86)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  SOUTH DEARBORN ENVIRONMENTAL                                                                                       Justices
  IMPROVEMENT ASSOCIATION, INC.,
  DETROITERS WORKING FOR
  ENVIRONMENTAL JUSTICE, ORIGINAL
  UNITED CITIZENS OF SOUTHWEST
  DETROIT, and SIERRA CLUB,
             Petitioners-Appellees,
                                                                   SC: 154526
  v                                                                COA: 326485
                                                                   Wayne CC: 14-008887-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY and DAN WYANT,
            Respondents-Appellees,
  and

  AK STEEL CORPORATION,
             Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Adam P. Hall to practice pro hac vice is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 20, 2017
                                                                              Clerk